Per Curiam.
Complaint by Plummer against Bowles for the specific performance of a contract for the sale of certain real estate. Demurrer to the complaint overruled. Answer filed and issues formed.
Trial by the Court, finding and judgment for the plaintiff, a new trial being refused.
The errors assigned relate to the ruling on the demurrer, and the motion for a new trial. No objection to the complaint has been pointed out in the brief of counsel, and the evidence is not in the record. Evidence is set out, but there is no statement in compliance with rule 30 that “ this was all the evidence given in the cause.” This statement is technical, and indispensable to repel the presumption of other evidence.
The judgment is affirmed with costs.